PER CURIAM.
We affirm and write to address only one issue. As to the Shelton1 issue, we affirm based on Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court. State v. Adkins, 71 So.3d 184 (Fla. 2d DCA 2011), review granted, 71 So.3d 117 (Fla.2011). The mandate will be withheld pending final disposition of Adkins.
AFFIRMED.
SAWAYA, COHEN and JACOBUS, JJ., concur.

. Shelton v. Sec’y, Dep’t of Corr., 802 F.Supp.2d 1289 (M.D.Fla.2011).